DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
 	This Application filed 07/31/2020 is a continuation of PCT/CN2019/090354, filed 06/06/2019.
Drawings
 	New drawings were submitted on 09/18/2020. The new drawings are no acceptable for the following reasons:
The drawings Figs. 1, 2, 3, and 4 are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
	The USPTO has previously objected to Figs. 1-2 and requested correction of the Drawings. While replacements drawings were submitted, the drawings still contain the errors above. 
The drawings are also objected to because the text in the drawings is not legible and because the weight of all lines and letters is not heavy enough to permit adequate reproduction. 37 CFR 1.84(1) requires “(I) Character of lines, 
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show reference number 6101, 6102, and 6103 as described in the specification. Furthermore, the drawings Fig. 3 and 4 have a plurality of reference characters not mentioned in the disclosure such as 103, 104, 611, 621, 631, 641, 314, 3214, and so on, and transformers #1-#4.  The Applicant can add a list of the components and its respective numbers in the specification. For instance, transformer #1-#4, and enumerate all of the breakers. 
	However, in the case of breakers labels 6100 in the drawings Figs. 3-4, they need to be fixed/amended because they are used to illustrate a fault at an internal point and they are incorrectly referenced in the disclosure as 6101, 6102, and 103. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
	Furthermore, Fig. 2 has a method step 4 corresponding to step 3 of claim 1 (is the external grid collapsing), which has two “NO” loops that are not clearly described in the disclosure. For instance, if the system detects that the grid is not collapsing, it is 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	The Examiner suggests submitting Figs 3 and 4 in a landscape orientation to have more space to enlarge the drawings and text.  	
Specification
The disclosure is objected to because of the following informalities: the disclosure include the following reference character(s) not mentioned in the drawings: 6101, 6102, and 6103. Furthermore, the disclosure does not describes the elements 103, 104, 611, 621, 631, 641, 314, 3214, and so on, and transformers #1-#4 as shown in the figs. 
Appropriate correction is required.
Claim Objections
Claims 1-8, 10-12, 15-19 are objected to because of the following informalities: 
 	The claims contain a plurality of term with lack of antecedent basis in the claims and capitalization of terms that should be lower case.  To facilitate understanding, the Examiner has submitted the following amended to highlight the errors for lack of antecedent basis. Claims are one sentence recitation, thus, capitalizations of terms in a sentence are in error. The capitalizations errors are evident in claims 1-20. 
 	As per claim 1, (amended) fast reconfiguration method of power supply network in tens of milliseconds after power grid failure, which is characterized in that the method comprises the following characteristic steps:
 	Step 1: a master station of fast reconfiguration collects all the state information of the monitored power grid from a client stations of fast reconfiguration  characteristics of built-in fault set that may occur, to judge whether the monitored power grid has breaker disconnection or the fault that will cause breaker disconnection, that is to say, real-time sense of grid disconnection fault;
	Step 2: When the master station of fast reconfiguration detects a preset fault that may cause a breaker to switch-off, it sends pre-start switch-on instructions to the client stations of fast reconfiguration where a multiple networking recovery breakers corresponding to a class I breaker are located, in which the class I breaker is the breaker that may be triggered to switch off by the preset fault;
	Step 3: If the master station of fast reconfiguration detects a external network has been isolated and has been collapsing, a class II breaker will be switched off, and a multiple networking recovery breakers corresponding to the class II breaker are located, wherein the class II breaker is a tie breaker between internal network and external network;
	Step 4: The client stations of fast reconfiguration receiving the pre-start switch-on instructions identify a fault clearing time in real time according to local measurement information, When it is found that the fault is cleared or is being cleared, it will immediately or after delaying a designated time, send the instructions of synchronous switch-on to the networking recovery breakers corresponding to the class I breaker;
	Step 5: The master station of fast reconfiguration monitors an opening signal of the class I breaker in the monitored power grid, When it is found that one of the class a designated time sends  back-up instructions of synchronous switch-on to multiple networking recovery breakers corresponding to the class I breakers;
	Step 6: wherein the execution of instruction of synchronous switch-on includes: check whether both sides of a networking recovery breaker to be switched on meet a synchronous switch-on condition and whether there is no fault blocking in a power outage area, and there is no fault blocking in an area of standby power source, If all the conditions are satisfied, the switch-on implementation signal will be sent to the networking recovery breaker;
	Step 7: After an interconnection of the power grid is restored, disconnect an over-current networking recovery breaker or decrease a current with a current limiting reactor;
	Step 8: Uncouple an existing high and low voltage electromagnetic ring network;
	Step 9: Reset the fast reconfiguration system of power supply network: after finishing step 8 for 200ms, reset all devices of the fast reconfiguration system of power supply network, and return to step 1 to monitor a next power grid disconnection event.

	As per claim 2 (amended), the method of claim 1, wherein in the step 1, there are the following requirements for the information acquisition and transmission of the fast reconfiguration master station and the fast reconfiguration client stations: 

	S2-2) The information and instructions between the fast reconfiguration master station and the fast reconfiguration client station are transmitted through network communication;
	S2-3) a sampling rate of the power frequency recording data of the fast reconfiguration substation shall not be less than 1200 Hz;
	S2-4) a data processing period of the fast reconfiguration client station is not more than 0.83ms; [[
 	S2-5) a information transmission period and instruction scanning period between the fast reconfiguration master station and the fast reconfiguration client station are not more than	
	S2-6)  switching value inputs or digital inputs acquired by the fast reconfiguration client stations in transformer substations or power plants include: breaker position, trip signal of relay protection devices and trip signal of stability control devices;
	S2-7) analog inputs acquired by the fast reconfiguration client stations in transformer substations or power plants includes  voltages of critical buses,  currents and voltages of the branches of external power sources, transformers, generators, tie lines and bus couplers.
	As per claim 3, (amended) the method of claim 1, wherein in the step 1, in the fast reconfiguration master station, according to the collected state information…”
As per claim 4, (amended) the method of claim 1, wherein in the step 2, the way to monitor pre-set faults that may cause breakers to switch off is as follows: 
 	S4-1) The master station of fast reconfiguration evaluates  voltages of all the buses of the monitored power grid in real time, When a lowest bus voltage is lower than a first voltage threshold and lasts for a time period longer than a first time threshold, the bus corresponding to the lowest bus voltage is selected as a fault bus, wherein the first voltage threshold can be set to 0.5 times the rated voltage, and the first time threshold can be set to 10ms;
	S4-2) According to a current of each branch connected to the fault bus, the branch with a largest current is selected as the fault branch, and the breaker close to the fault bus on the fault branch is selected as the class I breaker;
	S4-3) If the fault occurs at the fault bus, the method of S4-2) is still used to determine a class I breaker.
	As per claim 5, the method of claim 1, wherein in the step 2 and 3, the networking recovery breaker has the following characteristics:
 	S5-1) The networking recovery breaker reconnects the isolated power grid with other power grids through the switch-on operation;
	S5-2) After the networking recovery breaker is switched on, an overcurrent protection should not be triggered to act in a time period of a second time threshold, wherein the second time threshold can be set to 20s;
	S5-3) If there are more than one networking recovery breakers for an electrical island formed by a class I or class II breaker, and these networking recovery breakers 
	S5-4) Each networking recovery breaker belongs to a fast reconfiguration client station, and the instructions sent by the master station to the networking recovery breaker are forwarded by the fast reconfiguration client station.
	As per claim 6, (amended) the method of claim 1, wherein in the step 3, all of the following criteria need to be met simultaneously to determine whether the external grid has been isolated and has been collapsing: 
 	S6-1) a frequency deviation of the bus connected by the tie line of the external grid from a rated frequency exceeds a first frequency deviation threshold, wherein the first frequency deviation threshold can be set to 0.1 Hz;
	S6-2) The frequency deviation between the bus connected by the tie line of the external power grid and a bus of the standby power source exceeds a second frequency deviation threshold, wherein the second frequency deviation threshold can be set to 0.2 Hz;
	S6-3) The frequency of standby power bus is within the first frequency range, wherein the first frequency range can be set to 49 Hz-51 Hz;
	S6-4) a frequency change rate of the bus connected by the tie line of the external power grid exceeds the first frequency change rate threshold, wherein the first frequency change rate threshold can be set to 0.2 Hz/s;
	S6-5) All the above conditions are met, and the duration is greater than the time period of a third time threshold, wherein the third time threshold is set to 150ms.
As per claim 7, (amended) the method of claim 1, “wherein in the step 2, when the fast reconfiguration master station detects an occurrence of a preset fault…”
	As per claim 8, (amended) the method of claim 1, “…
 	 S8-1) Send switch-off signal to an external interconnection breaker, i.e. class II breaker…”
	As per claim 10, (amended) the method of claim 1, wherein in the step 4, the fast reconfiguration client station receiving the pre-start switch-on instruction adopts the following methods to identify that the fault is cleared or is being cleared: 
 	S10-1) If the fast reconfiguration client station is in a same power substation or plant as the class I breaker, the fast reconfiguration client station directly receives a trip signal of the class I breaker through hardwiring, When receiving the trip signal, the fast reconfiguration client station immediately sends the instruction of synchronous switch-on to the corresponding networking recovery breaker of the class I breaker;
	S10-2) If the fast reconfiguration client station is in the same power substation or plant as the class I breaker, the fast reconfiguration client station directly receives the trip signal sent by the relay protection device or stability control device related to the class I breaker through hardwiring;
	when the trip signal is received, the fast reconfiguration client station delays the time period of a fourth time threshold to send the instruction of synchronous switch-on to the corresponding networking recovery breaker of the class I breaker, wherein the fourth time threshold can be set to 5ms;
	S10-3) If the fast reconfiguration client station is not in the same power substation or plant as the class I breaker, the fast reconfiguration client station judges a time when the fault is cleared by monitoring the voltage status at both ends of the breaker receiving the pre-start switch-on instruction in the substation or plant;
	when the fault is judged to be cleared, the fast reconfiguration client station immediately sends the instruction of synchronous switch-on to the corresponding networking recovery breaker of the first type breaker.
	
	As per claim 11, (amended) the method of claim 10, wherein in the S10-3, the following method is used to identify the time when the fault is cleared: 
 	S11-1) a bus voltage Uy at a lower side of the two buses connected by the breaker receiving the pre-start switch-on instruction is monitored in real time by the fast reconfiguration client station;
	S11-2) When Uy is greater than 0.9 times of rated voltage or Uy rises more than 0.1 times of rated voltage within 20ms, it is considered that the fault has been cleared, and the time is recorded as the time when the fault is cleared.

	As per claim 12, (Amended) the method of claim 1, wherein in the step 5, the method of fast reconfiguration master station monitoring the switch-off of class I breaker and sending the backup instructions of synchronous switch-on to client stations is as follows: 
 	S12-1) In the scope of the whole monitored power grid, through a communication network, the fast reconfiguration master station receives in real time from the fast reconfiguration client station a switch-off signal of class I breaker, or 
	S12-2) In the scope of the power substation or plant where the fast reconfiguration master station located, through hard wiring, the fast reconfiguration master station receives in real time the switch-off signal of class I breaker or the switch-off signal of the relay protection device or stability control device associated with class I breaker in the same power substation or plant;
	S12-3) When the fast reconfiguration master station detects the disconnection of a class I breaker, it immediately sends the instructions of synchronous switch-on to the fast reconfiguration client stations of multiple networking recovery breakers related to the class I breaker through the communication network, These networking recovery breakers can belong to different fast reconfiguration client stations or power substations or plants;
	S12-4) When the fast reconfiguration master station detects that a relay protection device or stability control device sends a switch-off signal to a class I breaker, it will delay a time period of a fourth time threshold to send instructions of synchronous switch-on to the fast reconfiguration client stations of multiple networking recovery breakers related to the class I breaker through the communication network, These networking recovery breakers can belong to different fast reconfiguration client stations or power substation or plant;
	S12-5) When the fast reconfiguration client station has sent out the instruction of synchronous switch-on, and the instruction has been executed, the instruction of synchronous switch-on from the fast reconfiguration master station is ignored;

  	That is to say, the instruction of synchronous switch-on from fast reconfiguration master station is the backup one of the instructions of synchronous switch-on from the fast reconfiguration client station. 	
	As per claim 15, (amended) the method of claim 14,
	wherein in the step 6, the synchronous switch-on condition of networking recovery breaker is to meet the following requirements at the same time: 
 	S15-1) an angle difference between  two voltage phasors at two sides of the networking recovery breaker <20°;
	515-2) a frequency difference between the two sides of the networking recovery breaker is less than 1 Hz;
	S15-3) a voltage amplitude difference between two sides of the networking recovery breaker is less than 0.2 times of the rated voltage.	
	As per claim 16, (amended) the method of claim 14, wherein in the step 6, the fault blocking in the power outage area related to the one side of networking recovery breaker will be set to true when one of the following conditions is satisfied: 
 	S16-1) There is a bus whose three phase voltages are less than 0.
7 times the rated voltage in the power outage area;
	S16-2) There is a bus, among the three phase voltages of which, a difference between the maximum and minimum amplitudes of voltages is greater than 30% of the rated voltage in the power outage area.	
	
Claim 17 (amended) recites “…S17-1) a phase voltage is outside the range of 0.85-1.2 time of the rated value;
	S17-2) a frequency is outside the range of 49.2Hz ˜ 50.8. Hz…”
 	Claim 18. (amended) The method of claim 1, wherein in the step 7, the following method is used to disconnect the over-current networking breaker or limit the current: 
 	if the current through the breaker after the networking breaker is switched on exceeds the allowable current threshold and lasts for the time period more than a fifth time threshold, then switch off the breaker or trigger a corresponding fast breaker to enter the high impedance state, wherein the fifth time threshold can be set to 100ms.
	As per claim 19, (amended) the method of claim 1, wherein in the step 8, the following method is used to break up the high and low voltage electromagnetic loop network: 
 	19-1) After the switch-on implementation signal is sent out in step 6, if the class I breaker or the class II breaker that should have been tripped is still in the closing state and lasts for a time period of a sixth time threshold, the switch-off signal is sent to these breakers, wherein the sixth time threshold can be set to 150ms;
	19-2) After the switch-on implementation signal is sent out in step 6, if a networking recovery breaker at higher voltage level is in a success state of switch-on and lasts for the time period of the sixth time threshold, the switch-off signals will be sent to all the networking recovery breakers with a success state of switch-on at lower voltage levels;

	19-3) If the trip of the breaker at lower voltage level reduces the access amount of external standby power source, the breaker at lower voltage level will not be switched off;
	19-4) If there is only one single power supply path from the external power source at high voltage level, and it is impossible to form a high and low voltage electromagnetic loop network where the power from the external network at higher voltage level passes through the internal network at lower voltage level.
Appropriate correction is required. 
	Please revise each claim since more instances of lack of antecedent basis could be in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The structure which goes to make up the method/device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device or method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
  	The Examiner has provided limitations that have idiomatic error and unclear language in the claims: 
	Claim 1 recites “compares it with the characteristics of built-in fault set that may occur, to judge whether the monitored power grid has breaker disconnection or the fault that will cause breaker disconnection, that is to say, real-time sense of grid disconnection fault;
	Step 2: When the master station of fast reconfiguration detects a preset fault that may cause a breaker to switch-off”. It is unclear if the detected preset fault in step 2 is the same built-in fault set that may occur in step 1 or it is the result of the judging of step 1. The term “that is to say real-time sense of grid disconnection fault”. It is unclear if this is a limitation or an opinion. 
 	The term “may” is an indefinite renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.    

	Steps 3, 4, and 5 contain contingent limitations that could be clarified and positively recited to clearly define the structure of the claimed invention as supported by the drawings. According to the drawings, some method steps such as 4-9, require that step 3 be positively recited so that the whole method steps are executed. For instance, it seems that when step 3 is not executed, the method is in a loop. 
	The Examiner suggests amending steps 3 and 4 as:
“Step 3: the master station of fast reconfiguration detects an external network has been isolated and has been collapsing, a class II breaker will be switched off, and instructions of synchronous switch-on will be sent to the client stations of fast reconfiguration where multiple networking recovery breakers corresponding to the class II breaker are located, wherein the class II breaker is a tie breaker between internal network and external network:
 	Step 4: The client stations of fast reconfiguration receiving the pre-start switch-on instructions identify a fault clearing time in real time according to local measurement information, and 
 	based on determining that the fault is cleared or being cleared, immediately or after delaying a designated time, sending instructions of synchronous switch-on to  networking recovery breakers corresponding to a class I breaker”. 
an opening signal of the class I breaker in the monitored power grid, based on determining that one of the class I breakers has been switched off or being switched off, immediately or after delaying a designated time, sends back-up instructions of synchronous switch-on to multiple networking recovery breakers corresponding to the class I breakers”. 
	Step 6 also contain idiomatic and narrative language that makes the claim unclear. 
	The Examiner suggests the following “Step 6: wherein the execution of the instructions of synchronous switch-on includes: 
 	determining that both sides of a networking recovery breaker to be switched on meet a synchronous switch-on condition,
	 determining that there is no fault blocking in a power outage area, and 
	determining there is no fault blocking in an area of standby power source, and 
based on determining all these conditions are satisfied, the switch-on implementation signal are sent to the networking recovery breaker”. 
	Claim 2 recites “there are the following requirements for the information acquisition and transmission of the fast reconfiguration master station and the fast reconfiguration client stations:…”. These terms lack proper antecedent basis in the claim. It is unclear to which “information acquisition and transmission” this term refer back to. Claim 2 further recites a plurality of term with lack of antecedent basis as pointed out in the claim objections above. Furthermore, claim 2 is recited in a passive language.   

	S2-1 acquiring electrical measurements of a substation or a plant in a fast reconfiguration client substation using hardwiring;    
	   S2-2 transmitting through a network communication the information and instructions between the fast reconfiguration master station and the fast reconfiguration client station;
	S2-3) setting a sampling rate of the power frequency recording data of the fast reconfiguration substation equal to or greater than 1200 Hz;
	S2-4) setting a data processing period of the fast reconfiguration client station to equal or less than 0.83ms; [[
 	S2-5) setting an information transmission period and instruction scanning period between the fast reconfiguration master station and the fast reconfiguration client to equal or less than 1.67ms;	
	S2-6)  switching value inputs or digital inputs acquired by the fast reconfiguration client stations in transformer substations or power plants include: breaker position, trip signal of relay protection devices and trip signal of stability control devices;
	S2-7) analog inputs acquired by the fast reconfiguration client stations in transformer substations or power plants includes  voltages of critical buses,  currents and voltages of the branches of external power sources, transformers, generators, tie lines and bus couplers”.

	Claim 3 recites “wherein the fault that will cause the breaker to open includes, but is not limited to, the following faults”. This term makes the claim indefinite because the boundaries of the claim are not limited and are unclear based on the term “is not limited to.  This term suggest that more faults are detected that are not included in the group of claim 3. 
 	Claim 3 lines 9-18 further recites limitations that are recited in a passive and with idiomatic language.
	Claims 4-20 recites limitations that are recited in a passive and with idiomatic language.
	For each of the claims 4-20 that is in a passive and/or idiomatic language, please amend the claims as suggested for claims 1-3 above.
	For each of the method claims 4-20 that recites contingent limitations, The Examiner suggests amending the claims to recite active/positive limitations to avoid ambiguous interpretations. 
	For instance, the terms “if or “when”, should be amended to “based on determining that…”. 
	Claim 8 further recites in line 4 “the external interconnection breaker,  i.e. class II breaker. The term i.e. means “that is”. It is unclear to which class breaker is this term referring to. 
	For line 4, Claim 8 should be amended to --Sending switch-off signal to the tie breaker of the external network;  

	Claim 13, recites “wherein in the step 4 and 5, when it is found that the class I breaker has been switched off”. This term lacks antecedent basis in the claim. While steps 4 and 5 includes multiple class I breakers, there is not an instance, that singles out one breaker of class I. Thus, it is unclear if the term in clam 13, is referring to one breaker from the plurality of breakers of class I or to another breaker of class I.    
	Claim 19 further recites “…It should be pointed out that the above selected breakers to be switched off can be exempted from being switched off if the following conditions are met, The selection of the breakers that can exempted from being switched off can be realized by offline setting or by online topology analysis…”. These combination of limitaons in combination with the other claimed limitations in claim 19 are unclear and make the claim indefinite.
Relevant Art Cited by Examiner
No prior art rejections have been provided for claims 1-20.
The following prior art made of record and not relied upon is cited to establish the
level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.0S(c).
the prior art  YI (CN10698875A  (cited in IDS) teaches a method for fault recovery in a grid comprising: collecting grid data and comparing the data to determine an island fault, isolate the fault, and reclosing switches to restore power for some branches when some conditions of reclosing are met. 
Stoupis et al (US 7751166) teaches a system and method comprising a master station collecting grist state data from a plurality of client/slave stations, determining a 
Choi et al (US 20080211511) teaches a method and system comprising a central station comparing collected grid data with preset faults (thresholds or conditions), based on the comparison the system determines that a fault occurs in a grid, and the system transmits switch on commands for power restoration, isolating a fault, and providing power from an standby source to a portion of a grid that resulted isolated for restoring power when some conditions are met.   
Matsumoto (US 20030185150) include a central station and slave stations communicating over hardwired communication channels, the central computer station is connected to each substation controller,  
 Nasle (US 20190332073) teaches a grid detecting faults in the grid and calculating a breaker clearing time for a fault. 
TAFT (US 20100152910) teaches a method comprising a central station comparing collected grid data with preset faults (thresholds or conditions), based on the comparison the system determines that a fault occurs in a grid.   
AKKE (US 20170331274) teaches a grid with overcurrent relay protection with delays. 
Du toit et al (US 20130054042) teaches a system and method comprising detecting a fault, isolating a fault, providing power from a standby power source (another substation source) as long as there is enough power. This system does not have a central controller or slave controller and there is not pre-switch on conditions sent. 
Wadhwani (US 4302750) teaches a central controller and remoted slave modules for detecting faults in a grid and isolate the faults. 	
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117